ViNje, J.
When the evidence was closed only a few material controverted questions of fact remained for determination. These were: (1) Did defendant negligently furnish plaintiff with rusty, moist tubing? (2) If so, was defendant’s negligence the proximate cause of plaintiff’s injury ? (3) Did plaintiff know, or was he chargeable with knowledge of the fact, that a blowout might result from pouring molten metal on moist tubing? (4) Contributory negligence; and (5) Damages. It stood admitted that defendant knew it was dangerous to pour molten metal on moist tubing and that it had not warned plaintiff of such fact. Notwithstanding these simple issues the court submitted a special verdict of twenty-one questions. The confusing nature of such a verdict is best *216exemplified by the'court’s own action upon it. It found by its answer to question 19 that Caponi’s want of ordinary care was the sole proximate cause of plaintiff’s injuries, and by its answer to question 20 that such injuries were the result of an unaccountable accident. These findings were manifestly contradictory and would not have been made had the usual special verdict applicable to negligence cases been submitted to the jury.
The material questions upon the appeal are: Was there sufficient evidence to sustain the jury’s findings (1) that defendant negligently furnished moist, rusty tubing, (2) that such negligence was the proximate cause of plaintiff’s injury, and (3) that plaintiff was not chargeable with knowledge of the danger of pouring molten metal on moist tubing? Findings of fact made by a jury, unless contrary to physical laws, ordinary human experience, or all reasonable inferences, must stand as verities if there is any credible evidence to support them. Beyer v. St. Paul F. & M. Ins. Co. 112 Wis. 138, 88 N. W. 57; Harsen v. N. P. R. Co. 139 Wis. 186, 120 N. W. 826; Corrigan v. Antigo, 153 Wis. 451, 141 N. W. 247. Tested by this rule there was credible evidence in support of each finding made by the jury. Practically all the witnesses agreed that a rusty tubing was more apt to gather and retain moisture than one free from rust, and that pouring molten metal on a moist tubing was likely to cause a blowout owing to the moisture being turned into steam by the molten metal. It is doubtful if, as testified to by one witness for plaintiff, dry iron rust alone is likely to cause a blowout. The correctness of such evidence need neither be affirmed nor denied as the case in no wise turns upon it. Caponi testified that he took the tubing in question from the lower layer of a pile lying upon a board which in turn lay upon the ground of the - storage room and that it was rusty and moist. The ground or earthen floor was two feet below the level of the outside ground and there was evidence to the effect that the floor in *217such storage room was moist and the room damp. It is claimed by defendant that the higher temperature and the drier air in the molding room, together with the clamping on of more or less hot molds, would absorb any moisture there might be on rusty tubing before the molds were poured. That it would tend to do so is evident, but that it effectively did so 'is not clear. The jury found that rusty, moist pipes caused the blowout, and the finding rests upon evidence and reasonable inferences drawn therefrom.
Plaintiff’s evidence was to the effect that he poured the mold in a slow, careful, and usual-manner, thus negativing the claim that the blowout was caused by pouring too fast. There was no evidence to the contrary, so the jury must have reached the conclusion that the cause of the blowout was moist tubing. Both jury and court properly exonerate plaintiff from contributory negligence.
Plaintiff, who was twenty-five years old at the time of the trial, had had considerable experience in machine shops, but none with molten metal, before working for the defendant. He had been employed as a molder for about two weeks only before he got hurt, and said he did not understand there was any danger from pouring molten metal around moist or rusty tubing. There is nothing incredible about the statement. Men of maturer years and riper experience may be ignorant of such a fact. The finding of the jury that he neither knew nor was chargeable with knowledge of such danger should not have been set aside.
The judgment is reversed, and the cause remanded with directions to reinstate the answers of the jury and to enter judgment for plaintiff upon the verdict as rendered by the 3^7-
By the Court. — It is so ordered.